Appellant sued appellees on a promissory note, with waiver of exemption clause. She had judgment against appellees I. D. Vaughn and W. W. Vaughn, which judgment will stand affirmed. Judgment was rendered in favor of appellees J. B. White and J. A. Newsome, and against appellant for the costs. From this latter judgment this appeal is prosecuted. We pretermit a determination of the question whether or not plea 3, filed by appellees White and Newsome, was sufficient as against appellant's demurrers, for the reason that the evidence did not, in our opinion, bear same out. We find a total failure of competent proof of the fact that the appellees last named signed the note in question as sureties, rather than as comakers. Likewise the evidence in no sufficient way bears out the allegation that notice was served on appellant's attorney regarding the particular note here sued on. From a consideration of the whole evidence we are driven to the conclusion that the verdict was wrong and unjust, and that the trial court erred in overruling appellant's motion for a new trial. For this action, the judgment appealed from is reversed, and the cause remanded.
Reversed and remanded.